DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.
 
Claim Status
Claims 1-16 and 18-26 are pending. 
Claims 1 and 3 are currently amended. 
Claims 17 and 27 previously canceled. 
Claims 1-16 and 18-26 have been examined.
Claims 1-16 and 18-26 are rejected.

Priority
	Priority to application 62/901967 filed on 09/18/2019 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
This rejection is reiterated from the previous Office Action.
Claim(s) 1-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam et al. (In vitro microbiological evaluation of polyvinyl alcohol-based ocular inserts of Ciprofloxacin hydrochloride, Published 2006) in view of Ivanov et al. (Synthesis of boronate-containing copolymers of N,N-dimethylacrylamide their interaction with poly(vinyl alcohol) and rheological behavior of the gels, Published 04/2004) and Linhardt et al. (US Patent Application Publication 2009/0173044 A1, Published 07/09/2009).
The claims are directed to ocular insert comprising a hydrogel material having a crosslinked polymeric material of at least one arylborono-containing hydrophilic copolymer and least one mucoadhesive polymer having repeating units of 1,2-diol, 1,3-diol, alpha-hydroxycarboxylic acid, and/or beta-hydroxycarboxylic acid moiety such as poly(vinyl alcohol); wherein the hydrogel has an on-eye dissolution time of 4-24 hours and the ocular insert being stored in a aqueous solution having a pH of from about 7.5-9.0 in a sealed and sterilized package. 
Balasubramaniam et al. teach soluble ocular inserts of ciprofloxacin hydrochloride using high and low molecular weight polyvinyl alcohol alone and in various combinations having antimicrobial effect (title and abstract). The low molecular weight PVA is 14,000 and the high molecular weight PVA is 125,000 (Preparation of ocular inserts). BPC1, BPC2, and BPC3 have 100% high molecular weight PVA with 500, 300, and 200µg of CPH (Table 1). These ocular inserts have approximately 100% release of drug within 24 hours (Figure 1). 
Balasubramaniam et al. lacks a teaching wherein the PVA in the ocular insert is crosslinked with an arylborono-containing hydrophilic copolymer. Balasubramaniam et al. also lacks a packaging solution. 
Ivanov et al. teach crosslinking polyvinylalcohol (PVA) by boronate-containing copolymer of N,N- dimethylacrylamide(DMAA) and 9 mol% N-acryloyl-m-aminophenylboronic acid(NAAPBA) having a molecular weight of 19,000 g/mol is more effective than crosslinking with borate and results in shape stability of the gel (abstract).
Linhardt et al. teach packaging system for the storage of an ophthalmic device is provided comprising a sealed container containing one or more unused ophthalmic devices immersed in an aqueous packaging solution comprising a substantially water-soluble silicone-containing surfactant, wherein the solution has an osmolality of at least about 200 mOsm/kg, a pH of about 6 to about 9 and is heat sterilized (paragraph 0014). The ophthalmic device can be an ocular insert (paragraph 0022). The ophthalmic device can be formed from material hydrophilic per se such as polyvinyl alcohol (paragraph 0024). The solution provides a coating on the surface of device to improve the lubricity of the device (paragraph 0019). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to crosslink the PVA of the ocular insert taught by Balasubramaniam et al. with NAAPBA and have a reasonable expectation of success. One would have been motivated to do so in order to provide stability to the ocular insert of Balasubramaniam et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to package the ocular insert of Balasubramaniam et al. and have a reasonable expectation of success. One would have been motivated to do so in order improve the lubricity of the device. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Response to Applicant’s Arguments
The amendment to claim 1 to include the limitation “wherein the ocular insert is placed into the cul-de-sac or conjunctival sac of an eye when being used by a patient” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that one of the cited references teach or suggest that the “ocular insert has an on-eye dissolution time of from about 4 to about 24 hours” and that the drug release data in Balasubramaniam et al. does not mean that the ocular insert itself was dissolved. Applicant’s argument has been fully considered but found not to be persuasive. Balasubramaniam et al. describes the ocular insert as “soluble inserts”, which seems to imply that the insert itself is also soluble. Assuming arguendo that Balasubramaniam et al. does not teach an ocular insert itself dissolves, it is inherent to the hydrogel of Ivanov et al. Since, the hydrogel of Ivanov et al. is indistinguishable from the hydrogel of the instant claims the properties must also be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). For the foregoing reasons, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617